DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.
Claims 1, 2, 5 - 7, 9, 10, 11, 13 - 15, 17, 19, 20 are amended; Claims 4, 8, 12, 16, 18 are cancelled; claims 21 – 25 are new; Claims 1 - 3, 5 - 7, 9 - 11, 13 - 15, 17, 19 – 25 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 09/11/2020 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant submits that with respect to the amended claims, Le does not teach, suggest, or render obvious the claimed elements that include at least, “transmit: a first request to a base station for the base station to stop a previous pre-allocation schedule; 

Examiner’s Response:
Examiner respectfully disagrees with this argument as applicant’s own disclosure explains in [0011] that base station may determine a pre-allocation schedule using the information received from the wireless communication device, and may change the configuration of its communication with the wireless communication device in response to the information received from the wireless communication device, and applicant’s disclosure further discloses in [0064] that the UE may provide information to the base station which may affect the manner in which uplink grant scheduling, such as semi-persistent scheduling, is performed by the base station.  Thus, a schedule provided to the UE for uplink communication (semi-persistent scheduling) may be based information provided by the UE.  
Le discloses in [0050] that an original grant of an SPS resource can be referred to as SPS activation and if, at a subsequent time, the eNB needs to reallocate an SPS resource with different parameters, the (new) subsequent grant can be referred to as SPS reconfiguration. 

with different parameters, and thus reasonably meets the limitation.  However, Cai is provided to show that an explicit stop/start command in and of itself is not a novel concept and would have been obvious to person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 - 3, 5 - 7, 9 - 11, 13 - 15, 17, 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over LE (US 20150282148 A1) in view of Cai (US 20080267118 A1).

Regarding claim 1, LE discloses a user equipment device (UE), (LE [0060], FIG. 1, UE 102/FIG. 6, UE 650) comprising: 
a radio (LE FIG. 1, transmitting component 112/FIG. 6, TX processor 668), comprising one or more antennas (LE FIG. 6, antennas 652) for facilitating wireless communications of the UE (LE FIG. 1, [0062] the transmitting component is for communicating data packets to the eNB over scheduled resources; [0065], the transmitting component can include a physical layer transmit processor and/or related antenna(s)); and 
LE FIG. 1, UE-side reconfiguration settings component 120 / reporting component 116), and configured to interoperate with the radio (LE [0062], the UE-side reconfiguration settings component is for establishing and/or storing SPS reconfiguration settings) to cause the UE to: 
transmit a first request to a base station for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); and 
a second request for the base station to start a new pre-allocation schedule (LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB 104 where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the second request to have the base station semi-persistently schedule periodic uplink grants to the UE according to the new pre-allocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt);
wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities (LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
receive, from the base station, an indication of semi-persistently scheduled periodic uplink grants to the UE (LE [0072] the eNB-side reconfiguration component can interact with the UE-side reconfiguration component to receive and act on SPS reconfiguration requests) according to the new pre-allocation schedule with corresponding resources and periodicity (LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

Regarding claims 2, 10, LE – Cai discloses transmitting the first request and the second request in a media access control (layer) control element (LE, [0064] the UE-side scheduler component can include a MAC layer scheduler; [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0152], the UE sends an SPS reconfiguration request as a MAC control element of an uplink packet).

Regarding claims 3, 11, LE – Cai discloses communicating with the base station according to the semi-persistently scheduled periodic uplink grants of the new pre-LE, [0111] by including a proposed time-interval parameter as part of an SPS reconfiguration request, the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0152], the UE transmits uplink packets according to the reconfigured uplink SPS).

Regarding claim 5, 13, LE – Cai discloses transmitting the first request and the second request at a same time, responsive to transitioning from non-talk to talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like; [0170], the toggle indicator can be considered an SPS reconfiguration request where the toggle indicator may be indicative of a transition from a talk spurt to silence interval, a transition from a silence interval to a talk spurt, and/or the like).

Regarding claim 6, 14, LE – Cai discloses transmit the second request to the base station (LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions) after transmitting the first request (Cai [0004] the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource). The motivation is the same as in claim 1.

Cai, [0054], layer 1 signalling is employed to signal the transition between two states referred to as active and inactive), responsive to transitioning from talk mode to non-talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like).  The motivation is the same as in claim 1.

Regarding claim 9, LE discloses a method (LE, FIG. 7) for pre-allocation scheduling of uplink grants for wireless communication devices (LE, [0068], the UE-side reconfiguration component can identify one or more adjustments or modifications to a configuration parameter of the already-active uplink SPS), the method comprising: 
transmitting a first request to a base station for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE  transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); 
transmitting a second request to the base station to have the base station start a new preallocation schedule (LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB 104 where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the request, to have the base station semi-persistently schedule periodic uplink grants to a wireless communication device (UE device) according to the new preallocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt), 
wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities (LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
receiving, from the base station, an indication of semi-persistently scheduled periodic uplink grants (LE [0072] the eNB-side reconfiguration component can interact with the UE-side reconfiguration component to receive and act on SPS reconfiguration requests) according to the new pre-allocation schedule with corresponding resources and periodicity (LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai, for example from an analogous field of endeavor (Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

LE, FIG. 1, eNB 104 / FIG. 6, eNB 610) comprising: 
a radio, comprising one or more antennas (LE, [0104], each receiver receives a signal through its respective antenna) for facilitating wireless communications of the base station (LE, FIG. 5, [0066] the eNB can utilize dynamic scheduling to schedule resources to the UE); and 
electronic processing circuitry (LE, FIG. 1, eNB-side reconfiguration component 118 / eNB-side reconfiguration settings component 126 / eNB-side scheduler component 124/ FIG. 6, controller/processor 675) coupled to the radio, and configured to interoperate with the radio (LE, [0062], eNB-side reconfiguration component for reconfiguring already-active SPS and other functionality, an eNB-side scheduler component, and an eNB-side reconfiguration settings component for establishing and/or storing SPS reconfiguration settings) to cause the base station to: 
receive a first request from a wireless communication device for a previous pre-allocation schedule (LE [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0109], the UE performs signaling sufficient to indicate a request for reconfiguration to the eNB; [0128] upon a detected transition from a talk spurt to a silence interval, the UE may send to the eNB an SPS reconfiguration request that specifies an index of one; [0141], the UE may request to override an already-active SPS; [0173], when the UE  transmits an uplink packet such that R equals one, a transition to the silence interval can be indicated and the eNB can initiate uplink SPS reconfiguration and corresponding scheduling signaling; [0181], when the UE sends an SPS reconfiguration request responsive to a talk-spurt-to-silence-interval transition, the eNB may elect to explicitly release an uplink SPS); and 
a second request from the wireless communication device for the base station to start a new pre-allocation schedule (LE [0070] the reporting component can generate CSRs and initiate transmission of the CSRs to the eNB 104 where each CSR can include, for example, a CQI that indicates a MCS recommended by the UE, a precoder matrix indication (PMI) that specifies a downlink precoder matrix recommended by the UE…and/or other suitable information) according to the second request, to have the base station semi-persistently schedule periodic uplink grants to the wireless communication device according to the new pre-allocation schedule (LE [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0128], upon a detected transition from a silence interval to a talk spurt, the UE may send to the eNB an SPS reconfiguration request that specifies an index of zero; [0174], the UE can initiate SPS reconfiguration by requesting, for example, an uplink grant and setting the reserved bit R appropriately in a next uplink packet; [0181], the UE can initiate SPS activation upon transition to a subsequent talk spurt), 
wherein the new pre-allocation schedule and the previous pre-allocation schedule have different periodicities  (LE [0127], table 3 illustrates an array of length two such that an index of zero corresponds to a value of 20 ms and an index of one corresponds to a value of 160 ms; [0130], the index of zero can relate to a talk spurt while the index of one can relate to a silence interval); and 
transmit an indication of semi-persistently scheduled periodic uplink grants to the wireless communication device (LE [0072] the eNB-side reconfiguration component can interact with the UE-side reconfiguration component to receive and act on SPS reconfiguration requests) according to the new pre-allocation schedule with corresponding resources and periodicity (LE [0117] the eNB reconfigures the uplink SPS as determined and notifies the UE of the reconfigured uplink SPS).
LE does not expressly disclose a first request to the base station is to stop the previous pre-allocation schedule, which is well known in the art.
Cai, for example from an analogous field of endeavor (Cai [0004] in LTE, SPS activation signaling can be made using the PDCCH to initialize an SPS resource) discloses a first request to a base station to stop a previous pre-allocation schedule (Cai [0004] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first request to the base station is to stop the previous pre-allocation schedule as taught by Cai with the system of LE in order to release unused resources (Cai [0057] whenever a silence state period is detected by the wireless terminal, the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource).

LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions) after receiving the first request (Cai [0004] the wireless terminal sends resource-release signalling to the network to free the pre-allocated resource). The motivation is the same as in claim 17.

Regarding claim 20, LE – Cai discloses receiving the first request in a first transmission frame and receive the second request in a second transmission frame subsequent to the first transmission frame (Cai, [0054], layer 1 signalling is employed to signal the transition between two states referred to as active and inactive), responsive to the wireless communication device transitioning from talk mode to non-talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like).  The motivation is the same as in claim 17.

Regarding claim 21, LE – Cai discloses receiving the first request and the second request in a media access control layer control element (LE, [0064] the UE-side scheduler component can include a MAC layer scheduler; [0068], the UE-side reconfiguration component can explicitly indicate the identified adjustment or modification to the eNB via an SPS reconfiguration request; [0152], the UE sends an SPS reconfiguration request as a MAC control element of an uplink packet).

Regarding claim 22, LE – Cai discloses communicating with the wireless communication device according to the semi-persistently scheduled periodic uplink grants of the new pre-allocation schedule (LE, [0111] by including a proposed time-interval parameter as part of an SPS reconfiguration request, the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions; [0152], the UE transmits uplink packets according to the reconfigured uplink SPS).

Regarding claim 23, LE – Cai discloses receiving the first request and the second request at a same time, responsive to the wireless communication device transitioning from non-talk to talk mode (LE, [0111], the proposed time-interval parameter may result from a transition from a talk spurt to a silence interval, a transition from a silence interval to a talk spurt, a change in operation by a vocoder such as the vocoder 108, and/or the like; [0170], the toggle indicator can be considered an SPS reconfiguration request where the toggle indicator may be indicative of a transition from a talk spurt to silence interval, a transition from a silence interval to a talk spurt, and/or the like).

Regarding claim 24, 25 LE – Cai discloses determining the new preallocation schedule according to information included in the second request (LE, [0111], the UE can request the eNB to reconfigure the uplink SPS with a new value for the interval between periodic uplink transmissions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Makharia et al. (US 20140198699 A1) is cited to show a base station connected to a user device via a wireless connection, for conducting communications using semi persistent scheduling (SPS) in a connected discontinuous reception (C-DRX) mode.  The SPS transmit periodicity may be adjusted with respect to the SPS activation command and the SPS interval L for uplink and data may then be transmitted during the C-DRX On-Duration periods according to the determined SPS transmit periodicity, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Lionel Preval/Examiner, Art Unit 2416